DETAILED ACTION
This office action is in response to claims filed 30 October 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites a method that provides clock times of a host computing device to virtual devices. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
i.	“identifying a clock device of a host computing device”,
ii.	“determining that a virtual device…will use clock times obtained from the clock device”, and
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (i), but for the recited generic computer components (clock device, host computing device), the broadest reasonable interpretation of identifying a clock device of a host computing device includes an activity of visually observing information on a display or other medium. For example, given a display that shows a host computing device having an associated clock device, a person having ordinary skill could reasonably be expected to identify the clock device through simple visual observation. In limitation (ii), but for the recited generic computer components (virtual device), the broadest reasonable interpretation of determining that a virtual device will use clock times obtained from a clock device includes an activity of evaluating a particular virtual device and making a judgement of whether the virtual device will use clock times. For example, given some knowledge of how a particular virtual device functions, or what the particular virtual device requires in order to function, a person having ordinary skill could reasonably be expected to be able to evaluate whether the particular virtual device needs a clock time. Alternatively, the determination of whether the particular virtual device will use clock times may be as simple as reading datasheets or other information for the particular virtual device, which would specify the requirements of the particular virtual device. The concepts of observation, judgement and evaluation have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, the examiner has determined that the generic computer components identified above, namely a clock device, host computing device, and virtual device, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The processing device of the host computing device generally links the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Further, the following additional elements do not integrate this judicial exception into a practical application:
iii.	“the host computing device comprises a hypervisor and a virtual machine”,
	iv.	“used by the virtual machine”, 
v.	“obtaining, by a processing device of the host computing device, a current clock time from the clock device of the host computing device”, and
	vi.	“providing the current clock time to the virtual device”
	The additional element (iii) recites generic computer components (host computing device, hypervisor, virtual machine) at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The additional element (iv) generally links the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The additional element (v) is a step of receiving clock time information from a clock device, which is a step of mere data input/gathering, that is merely a nominal or tangential addition to the claim, and which has been identified as insignificant post-solution activity (See MPEP 2106.05(g)). The additional element (vi) is a step of outputting a determined clock time to a virtual device, which is a step of mere data output incidental to the primary process of determining a clock time, that is merely a nominal or tangential addition to the claim, and which has been identified as insignificant post-solution activity (See MPEP 2106.05(g)). Therefore, the claim is directed to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified above of a “clock device”, “host computing device”, “virtual device”, and “a host computing device comprises a hypervisor and a virtual machine” are generic computer components above amount to no more than mere instructions apply the exception using generic computer components, and which cannot provide an inventive concept. Further, the additional elements identified above of a “processing device of the host computing device” and in (v) generally link the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. Finally, the additional elements identified above in (v) and (vi) are steps of mere data input/output. The courts have recognized that inputting and outputting data recited at high-levels of generality are well-understood, routine, and conventional functions when claimed in such a manner, and therefore, cannot provide an inventive concept (MPEP 2106.05(d)). Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claim 2, it recites steps of granting a virtual device access to a memory location, and writing time information to the memory location. Granting access is interpreted as step of judgement, as in judging that a virtual device should access the memory location. Writing information into memory is interpreted as an insignificant extra solution activity of mere data output. The concept of judgement has been determined to be mental processes (see 2019 PEG), and steps of mere data output do not integrate the judicial exception into a practical application (See MPEP 2106.05(g)), and further are a well-understood, routine, and conventional function (MPEP 2106.05(d)). The claim is not patent eligible.

Regarding claim 3, it recites a step of reading a memory location. Reading information from memory is interpreted as an insignificant extra solution activity of mere data gathering. Steps of mere data gathering do not integrate the judicial exception into a practical application (See MPEP 2106.05(g)), and further are a well-understood, routine, and conventional function (MPEP 2106.05(d)). The claim is not patent eligible.

Regarding claim 4, it recites steps of obtaining clock times periodically, and writing clock times to a memory location. As discussed above, obtaining clock times from a clock device is interpreted to include an activity of mere data gathering. Writing information into memory is interpreted as an insignificant extra solution activity of mere data output. Steps of mere data gathering and output do not integrate the judicial exception into a practical application (See MPEP 2106.05(g)), and further are well-understood, routine, and conventional functions (MPEP 2106.05(d)). The claim is not patent eligible.

Regarding claim 5, it recites similar steps of those recited in claim 1, but for a second virtual machine, and a second virtual device. The claim is therefore not patent eligible for at least the same rationale.

Regarding claim 6, it recites use of PTP by applications of virtual machines. The generic use of PTP generally links the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application and cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 7, the claim recites obtaining a reference time, and synchronizing a clock device with the reference time. As discussed above, obtaining clock times from a clock device is interpreted to include an activity of mere data gathering. Further, the step of synchronizing a clock device is seen as a step of merely setting, or storing the reference time as the new clock time, and is therefore seen as a step of mere data storage. Steps of mere data gathering and storage do not integrate the judicial exception into a practical application (See MPEP 2106.05(g)), and further are well-understood, routine, and conventional functions (MPEP 2106.05(d)). The claim is not patent eligible.

Regarding claims 8, and 9, the claims recite a “virtual network interface card”, and a “hardware device”, which are generic computer components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Therefore, they do not integrate the judicial exception into a practical application (See MPEP 2106.05(f)), and further cannot provide an inventive concept (MPEP 2106.05(f)). The claim is not patent eligible.

Regarding claims 10-18, they are system claims that comprise limitations which are similar to those of claims 1-9, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Regarding claims 19-20, they are product claims that comprise limitations which are similar to those of claims 1-2, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Costa Pub. No.: US 2011/0252266 A1 (hereafter Costa), in view of “Virtual device”, http://computerhope.com/jargon/v/virtdevi.htm, accessible on 17 February 2017 (hereafter Computer Hope).

Regarding claim 1, Costa teaches the invention substantially as claimed, including:
A method, comprising: 
identifying a clock device of a host computing device ([0010] FIG. 1 illustrates an exemplary virtualization environment architecture 100 in which embodiments of the invention may operate. The virtualization environment 100 includes bare platform hardware 102 (i.e., “host computing device”). Bare platform hardware 102 may be a personal computer (PC), server computer, mainframe, or other computing system. [0013] In one embodiment, the hypervisor 108 is run directly on bare platform hardware. [0014] Hypervisor 108 may include shared memory pages 110 and a global timer 114. Global timer 114 may make time readings from any one of multiple hardware timer devices (i.e., “host clock device”) used by computer systems to keep track of time. Global timer 114 may use a programmable interrupt timer (PIT), a CMOS real time clock (RTC), a high precision event timer (HPET), etc. In some embodiments, hypervisor 108 selects the timer device that is most accurate from one of several timer devices available to it in bare platform hardware 102 (i.e., host clock device is selected, or “identified”)), wherein the host computing device comprises a hypervisor (Fig. 1, Hypervisor 108, referenced above) and a virtual machine ([0012] The hypervisor 108 presents to the higher level software (commonly referred to as “guest” software) the abstraction of one or multiple virtual machines (VMs) 120); 
determining that a virtual [application] used by the virtual machine will use clock times obtained from the clock device ([0022] Guest OS 204 may host the one or more applications 202 that run on the virtual machine 200 (i.e., the virtual machine executes, or “uses” the application). Applications (or processes) 202 and guest OS 204 may, as part of their normal function, need to know the current time. [0032] Processing logic receives a request for the current time at block 302. This request may be received from a process or application running on the virtual machine); 
obtaining, by a processing device of the host computing device, a current clock time from the clock device of the host computing device ([0015] Hypervisor 108 may record timer readings from global timer 114 (i.e., global timer represents a “processing device” of the host platform hardware 102 that makes time readings, or “obtains current clock times” from the hardware timer device) as a global time stamp 112 located in each of the shared memory pages 110); and 
providing the current clock time to the virtual [application] ([0037] At block 314, if the approximation is less than the value of the global time stamp, processing logic returns the value of the global time stamp as the current time (Equation 4)).  

While Costa discloses virtual machine software applications/processes requesting and receiving current clock times, Costa does not explicitly disclose that the virtual applications/processes are:
virtual devices;

However, in analogous art, Computer Hope teaches that applications/processes are:
virtual devices (Alternatively referred to as a virtual peripheral, a virtual device mimics a physical hardware device by tricking the computer into thinking something exists when it really doesn’t. For example, fax software can act as a virtual printer. When print is selected, the document is sent to a fax/modem, which then sends information to another fax/modem or fax machine instead of a printer (i.e., virtual devices are software applications that mimic hardware devices)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have simply substituted Costa’s virtual applications with Computer Hope’s virtual device to obtain the predictable result of providing current clock times to virtual devices, because 1) Costa contains a method that provides current clock times to virtual machine software applications, and differs from the claimed method by the substitution of the virtual machine software applications with virtual device software applications, 2) virtual device software applications are taught in Computer Hope, and 3) a person of ordinary skill in the art could have substituted the virtual device software applications of Computer Hope with the virtual machine software applications of Costa and achieved the predictable result of providing current clock times to virtual device software applications. 

Regarding claim 2, Costa further teaches:
providing the current clock time to the virtual [application] comprises: granting the virtual [application] access to a memory location managed by the hypervisor; and writing the current clock time to the memory location ([0015] Hypervisor 108 may record timer readings from global timer 114 as a global time stamp 112 (i.e., “current clock time”) located in each of the shared memory pages 110 (i.e., memory locations within, or “managed by” the hypervisor. See also Fig. 1). Shared memory pages 110 may be shared with virtual machines 120 (i.e., virtual applications are “granted access” to shared memory pages through the virtual machines)).  

Regarding claim 3, Costa further teaches:
the virtual [application] obtains the current clock time by reading the current clock time from the memory location ([0020] Virtual machines 120 may also include a time determiner 130. Time determiner 130 may receive a request for the current time from the guest OS 124 and/or applications 122, and then report the current time using information stored in the shared memory pages 110 (i.e., current time is obtained for the virtual application by accessing or reading the shared memory pages)).  

Regarding claim 4, Costa further teaches:
obtaining an updated clock time each time period, wherein each time period is less than or equal to a threshold time period; and writing the updated clock time to the memory location each time period ([0015] Hypervisor 108 has the ability to update the shared memory pages 110 with readings from global timer 114…Whenever the hypervisor 108 runs on one of the processors 104, it may update the shared memory page 110 corresponding to that processor with a new value of a global time stamp 112 taken from global timer 114. [0009] With embodiments of the invention, a virtual machine is able to give fast readings of the current time with reasonable accuracy (i.e., the global timer 114 is periodically updated frequently enough, or within a “threshold time period”, to give a threshold (reasonable) level of accuracy)).  

Regarding claim 5, Costa further teaches:
the host computing device further comprises a second virtual machine (Fig. 1, Virtual Machine N 120); 
a second virtual [application] (Fig. 1, Application 122 of Virtual machine N 120) uses clock times generated by the clock device ([0020] Time determiner 130 may receive a request for the current time from the guest OS 124 and/or applications 122 (i.e., first and second applications use the clock time)); and 
the current clock time is provided to the second virtual [application] ([0037] At block 314, if the approximation is less than the value of the global time stamp, processing logic returns the value of the global time stamp as the current time (Equation 4)).  

Regarding claim 9, Costa further teaches:
the clock device comprises a hardware device of the host computing device ([0014] Hypervisor 108 may include shared memory pages 110 and a global timer 114. Global timer 114 may make time readings from any one of multiple hardware timer devices (i.e., “host clock device”) used by computer systems to keep track of time. Global timer 114 may use a programmable interrupt timer (PIT), a CMOS real time clock (RTC), a high precision event timer (HPET)).  

Regarding claims 10-14, and 18, they are system claims that comprise limitations that are similar to claims 1-5, and 9. They are therefore rejected for at least the same rationale. Costa further teaches the additional limitations of an apparatus, comprising: a memory; and a processing device operatively coupled to the memory ([0049] The present invention also relates to an apparatus for performing the operations for keeping time described herein. This apparatus may be specially constructed for the required purposes or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer).

Regarding claims 19-20, they are product claims that comprise limitations that are similar to claims 1-2. They are therefore rejected for at least the same rationale. Costa further teaches the additional limitations of a non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device ([0051] A computer-readable storage medium includes any mechanism for storing information in a form readable by a computer).

Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Costa, in view of Computer Hope, as applied to claims 1, and 10 above, and in further view of Cui Pub. No.: US 2021/0303021 A1 (hereafter Cui).

Regarding claim 6, while Costa discloses applications of virtual machines, and Computer Hope discloses virtual devices as applications, the combination of Costa and Computer Hope does not explicitly disclose:
one or more applications of the virtual machine use a precision time protocol (PTP).  

	However, in analogous art, Cui teaches:
one or more applications of the virtual machine use a precision time protocol (PTP) ([0039] The PTP can synchronize clocks of various devices through Ethernet so as to achieve higher synchronization accuracy. A plurality of VMs are run on the physical server 102, and FIG. 2 shows a plurality of VMs 1031 to 1034. Although each VM is a virtualized computer, it can operate like a real computer, such as installing an operating system, installing applications, and accessing network resources. A network card is deployed in a slot (e.g., a PCIE slot) of the physical server 102, and is configured to identify PTP messages transmitted and received between the physical server 102 and the PTP server 101, and transmit updated time synchronization information to each VM, so that time synchronization and update may be realized in the plurality of VMs). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Cui’s teaching of transmitting time synchronization information between virtual machines having installed applications, with the combination of Costa and Computer Hope’s teaching of virtual machines having applications that may operate as virtual devices and use time information to realize, with a reasonable expectation of success, a system that comprises virtual machines having installed applications operating as virtual devices and using time information, as in Costa and Computer Hope, that is communicated using PTP messages, as in Cui. A person of ordinary skill would have been motivated to make this combination to improve accuracy of time synchronization through cooperation of hardware and software (Cui [0038]).

Regarding claim 15, it is a system claim that comprises limitations that are similar to claim 6. It is therefore rejected for at least the same rationale.

Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Costa, in view of Computer Hope, as applied to claims 1, and 10 above, and in further view of Glendening et al. Patent No.: US 5,636,373 (hereafter Glendening).

Regarding claim 7, while Costa discloses a highly accurate host clock, the combination of Costa and Computer Hope does not explicitly disclose:
synchronizing the clock device with a reference time obtained from one or more of an external device and an external service.  

	However, in analogous art, Glendening teaches:
synchronizing the clock device with a reference time obtained from one or more of an external device and an external service ([Abstract] An external time source (i.e., “external device” or “external service”) is connected to a partitioned data processing system, having host processors controlled by a host hypervisor, and having operating systems in the partitions. The host processors each have a timer facility (i.e., host “clock device”) comprising a time-of-day (TOD) clock, and a clock comparator. When the hypervisor detects a need for synchronization between the external time source and a host timer facility, it insulates the operating system in the partition on that host from host synchronization, and synchronizes the host timer facility with the external time source).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Glendening’s teaching of synchronizing host clocks with reference times from external time sources, with the combination of Costa and Computer Hope’s teaching of high accuracy host clocks, to realize, with a reasonable expectation of success, a system that maintains high accuracy host clocks, as in Costa, by synchronizing the host clocks with external time sources, as in Glendening. A person of ordinary skill would have been motivated to make this combination to ensure that host clocks have high accuracy with minimal drift.

Regarding claim 16, it is a system claim that comprises limitations that are similar to claim 7. It is therefore rejected for at least the same rationale.

Claims 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Costa, in view of Computer Hope, as applied to claims 1, and 10 above, and in further view of Wan et al. Pub. No.: US 2021/0011780 A1 (hereafter Wan).

Regarding claim 8, while Costa discloses virtual software applications, and Computer Hope discloses virtual devices as software applications, the combination of Costa and Computer Hope does not explicitly disclose:
the virtual device comprises a virtual network interface card.  

However, in analogous art, Wan teaches:
the virtual [application] comprises a virtual network interface card ([0045] VMs 125A-125B are examples of virtualized computing instances or workloads. A virtualized computing instance may include an addressable data compute node or an isolated user space instance, often referred to as a name space container. Each VM 125A/125B comprises a software-based virtual network interface card (“VNIC”) 202A/202B (i.e., VNICs are software applications running within virtual machines)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have simply substituted Costa’s virtual applications with Wan’s VNICs to obtain the predictable result of providing current clock times to VNICs, because 1) Costa contains a method that provides current clock times to virtual machine software applications, and differs from the claimed method by the substitution of the virtual machine software applications with virtual network interface card software applications, 2) virtual network interface card software applications are taught in Wan, and 3) a person of ordinary skill in the art could have substituted the virtual network interface card software applications of Wan with the virtual machine software applications of Costa and achieved the predictable result of providing current clock times to virtual device software applications.

Regarding claim 17, it is a system claim that comprises limitations that are similar to claim 8. It is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. Pub. No.: US 2020/0125397 A1 discloses providing clock interrupts directly to a plurality of vCPUs.
	Mikhaylov et al. Pub. No.: US 2017/0315834 A1 discloses obtaining a host system clock value, and adjusting a virtual machine system clock based on the obtained host system clock value.
	Deshpande et al. Pub. No.: US 2016/0006804 A1 discloses a plurality of virtualized logical devices requiring different clocks.
	Landers Patent No.: US 9,459,652 B1 discloses a virtual hardware platform of a VMM including emulated hardware such as a VHD, VNIC, and a virtual reference clock driven by device drivers in a virtual machine.
	Malyugin et al. Pub, No.: US 2010/0318762 A1 discloses synchronization of virtual machines by logging events such as timestamps delivered to VCPUs indicative of current time via various hardware functionality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Primary Examiner, Art Unit 2195